DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/18/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 and 103 rejections of claims 1-7, 9-16, and 18-20 are applied in light of Applicant's amendments.  
The Applicant argues “Applicant respectfully submits that Claims 1, 10, and 18 are not directed to an abstract idea... the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” (Remarks 04/08/2021).
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The claimed subject matter is merely claims a method/system for retrieving and determining information regarding user(s) interaction(s).  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the analyzing/determining and presenting data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of determining interaction data and presenting information based off of said determination(s) be performed by a human (mental process/pen and paper).  The practice of analyzing and displaying information can be performed without computers, and thus are not tied to technology nor improving technology. 
per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely determining and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of retrieving and analyzing data specifically for user interaction(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. 
The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding user 
The Applicant argues that “Applicant respectfully submits that Claims 1, 10, and 18 are not concerned with hiding data as suggested by the Examiner. In contrast, Claims 1, 10, and 18 recite inter alia "determining, automatically by the processor ... whether the first participant has previously interacted with the second participant ... and ... performing the determining for the first participant and each of the other participants in the list other than the second participant." Applicant respectfully submits that Hung does not teach or suggest "determining, automatically by the processor ... whether the first participant has previously interacted with the second participant ... and ... performing the determining for the first participant10Response to Final Office Action Dated February 8, 2021Application No.: 16/221,686Docket No.: POU820160649US01 and each of the other participants in the list other than the second participant" as recited inter alia in Claims 1, 10, and 18.” (Remarks 04/08/2021) 
In response the Examiner respectfully disagrees. The combination of Bufford, Kleiner, and Hung teach all the limitations of claim 1. Hung specifically teaches, performing the determining for the first participant and each of the other participants in the list other than the second participant. This is evident from the following citations: Hung 0036-0037: “FIG. 1(a) illustrates an example group 10 of four members, A, B, C, D having amongst them, a set of shared data 11. The members A, B, C, and D may be any data communication device capable of sending, receiving, examining, storing and otherwise processing or handling data and in the following illustrative examples comprise mobile communication devices 100 (see also FIG. 3). The group 10 may be of any size but for the following examples is a a private sub-group may also be formed within and amongst a sub-set of the members of the group 10 for sharing a set of private shared data. This allows certain members to share some specific data and information while excluding other members from accessing such data.” Hung clearly teaches the ability to exclude (‘other than’) data/determining from a user/participant, while performing for other participants. Thus, given the citations and the combination of the references, one of ordinary skill in the art would agree that Hung teaches performing the determining for the first participant and each of the other participants in the list other than the second participant, and thus the Examiner does not find the Applicant’s arguments persuasive.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7 and 9), system (claims 10-16), and computer program product (claim 18-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied. 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: receiving… a list of participants invited to a meeting, the list of participants including a first participant and a second participant; determining, automatically… in response to receiving the list …whether the first participant has previously interacted with the second participant; based on determining that the first participant has not previously interacted with the second participant;   retrieving… information about the second participant; presenting, in response to the first participant logging into the meeting, the retrieved information about the second participant to the first participant via a user interface of a user device; and based on determining that the first participant has previously interacted with the second participant; retrieving …information about an interaction between the first participant and the second participant; and presenting, in response to the first participant logging into the meeting, the information about the interaction to the first participant...; performing the determining for the first participant and each of the other participants in the list other than the second participant; and updating, during the meeting, one or both of the retrieved information and the information about the interaction, the updating performed in response to a request from the first participant and while the first participant is attending the meeting.”Independent claims 10 and 18 recite the system and CRM for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed by a processor…; automatically by the processor…; via the user interface of the user device…; a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations… wherein the meeting is a web conference; A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations; … a web conference…; an electronic communication; wherein the user interface is a display device; (as recited in independent claims 1-3, 9-12, and 18-20).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: by a processor…; automatically by the processor…; via the user interface of the user device…; a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations… wherein the meeting is a web conference; A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations; … a web conference…; an electronic communication;  (as recited in independent claims 1-3, 10-12, and 18-20) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0036]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at Alice, which in turn cites Mayo.  While the step of receiving…data/participants is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine,  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9, 11-16, and 19-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8 “wherein the meeting is …and at least a subset of the determining is performed…; wherein the determining comprises searching for…communication between the first participant and the second participant; wherein the determining comprises searching for another meeting that was attended by both the first participant and the second participant; wherein the information about the second participant is retrieved from public information sources; wherein the information about the second participant comprises a picture of the second participant; wherein the information about an interaction between the first participant and the second participant includes one or both of a date of the interaction and a description of the interaction including roles of the first participant and the second participant in the interaction; determining and providing for the first participant and each of the other participants on the list other than the second participant; ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (11-16 and 19-20) recite the CRM and system for performing the method of claims 2-7 and 9. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-5, 7, 9-14, 16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140372909 (hereinafter “Bufford”) et al., in view of U.S. PGPub 20150271220 to (hereinafter “Kleiner”) et al., in further view of U.S. PGPub 20190239037 (hereinafter “Hung”) et al.
 As per claim 1, Buford teaches a method comprising: 
receiving, by a processor, a list of participants invited to a meeting, the list of participants including a first participant and a second participant; determining, automatically by the processor in response to receiving the list, whether the first participant has previously interacted with the second participant;  and based on determining that the first participant has previously interacted with the second participant: retrieving, automatically by the processor, and information about an interaction between the first participant and the second participant; and presenting, in response to the first participant logging into the meeting, the information about the interaction to the first participant via the user interface of the user device;Buford 0008-0012, 0030: “enabling conference participants to quickly view information about other participants of the conference roster including their organization role and activities, their relationships with others on the conference call, their collaboration history, their professional social network and so on. Although some of this information can be obtained from employee directories or a participant's contact list, other items such as relationships between people can be obtained by processing participants' communications and collaboration activities. One example system can process prior communication history (email, instant messages, phone calls, collaboration sessions, web conferences, etc.) to compute a graph of relationships between members of a communication roster, and assigns a strength of relationship based on automatically determined or user-specified criteria such as joint authoring of documents, or frequency of communication exchanges. A representation of the relationships of members of the roster is presented to the participant. An example system can identify participants in a conference, and retrieve, from a source external to the conference, information describing relationships between the participants. External sources can include, for example, participant home pages or web pages, employee directories, professional social networks, organizational charts, group membership, and communication or collaboration histories that are not connected to the roster of the web conference. The information describing relationships between the participants can include communication frequency, communication duration, communication content, quantity of communications, joint authorship of a document, or shared calendar events…based on the information, a relationship graph assigning a relationship strength for at least two of the participants, and provide an indication of the relationship strength to one of the participants. The indication of the relationship strength can include a simple indication that a relationship exists, or can be more complex, such as an indication of a position in an organizational hierarchy, a number of communications between two participants, content or snippets of content from the relationship history, and so forth.”
wherein the meeting is a web conference; Buford 0008: “One example system can process prior communication history (email, instant messages, phone calls, collaboration sessions, web conferences, etc.) to compute a graph of relationships between members of a communication roster, and assigns a strength of relationship based on automatically determined or user-specified criteria such as joint authoring of documents, or frequency of communication exchanges. A representation of the relationships of members of the roster is presented to the participant.”
 Buford may not explicitly teach the following. However, Kleiner teaches: 
based on determining that the first participant has not previously interacted with the second participant: retrieving, automatically by the processor, information about the second participant; presenting, in response to the first participant logging into the meeting, the retrieved information about the second participant to the first participant via a user interface of a user device; 
Kleiner 0037-0044, 0068: “The information block 250 can contain individual relationship information for other conference participants as summary information. The individual relationship information is obtained from historical data…The relationship status can be displayed in any of the following ways: [0038] Audio signals; [0039] Colors, in particular a background, a border, or fill; [0040] Tags; [0041] Icons, emoticons; [0042] Images, graphics, caricatures; [0043] Film clips, music clips, jingles. But this list is not all-inclusive. The display choice can be such that the relationship status and the respective calculated levels "jump right out" at the viewer. Different types and/or means of display can be used for different relationship levels. The relationship status preferably includes the categories "strong relationship," "medium relationship," "weak relationship," and "no relationship." The threshold values used to delimit the relationship statuses are set to be relevant to life experience and can be adjusted by the user as appropriate…claim 1: a) collecting context data concerning at least one of the conference participants at multiple timed intervals; b) calculating a relationship value from the context data at the timed intervals; c) determining a relationship status, wherein the relationship status is expressed using one of several categories defined by a threshold value, depending on the calculated relationship value; and d) displaying the relationship status on at least one image reproduction unit during the conference.” {Examiner note: Kleiner teaches the ability to retrieve participant data, determine relationships from historical data, labeling/categorizing relationship status (categories "strong relationship," "medium relationship," "weak relationship," and "no relationship.", and display said status accordingly. Kleiner teaches “no relationship” (“not previously interacted”).}
and updating, during the meeting, one or both of the retrieved information and the information about the interaction, the updating performed in response to a request from the first participant and while the first participant is attending the meeting; Kleiner 0011: “For purposes of this disclosure, a conference is understood to be a communication event involving multiple, preferably more than two participants, including the exchange of at least audio and video data, wherein the data exchange is accomplished using electronic means of communication, preferably governed by a packet-based protocol such as TCP/IP or the like. For purposes of the invention, a virtual room is a suitable viewing surface on a device used by at With each communication process that occurs between persons, the context data with reference to those persons are changed. Because the context data are reacquired at the time of the conference, the relationship status is continually updated. The current relationship status for any or all of the other participants can be displayed instantly for the at least one participant.”{Examiner note: Kleiner teaches the ability to continually refresh/update the retrieved information regarding the participant and the participant’s behavior/interactions.}
Buford and Kleiner are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Buford with the aforementioned teachings from Kleiner with a reasonable expectation of success, by adding steps that allow the software to utilize interaction/relationship data with the motivation to more efficiently and accurately organize, analyze, and communicate participant data [Kleiner 0044].
Buford and Kleiner may not explicitly teach the following. However, Hung teaches: 
performing the determining for the first participant and each of the other participants in the list other than the second participant; 
Hung 0036-0037: “FIG. 1(a) illustrates an example group 10 of four members, A, B, C, D having amongst them, a set of shared data 11. The members A, B, C, and D may be any data communication device capable of sending, receiving, examining, storing and otherwise processing or handling data and in the following illustrative examples comprise mobile communication devices 100 (see also FIG. 3). The group 10 may be of any size but for the following examples is a small static set of members or users having the same relation to everyone else, e.g. family, sports team, co-workers, small business, club or organization, etc… a private sub-group may also be formed within and amongst a sub-set of the members of the group 10 for sharing a set of private shared data. This allows certain members to share some specific data and information while excluding other members from accessing such data.”
Buford, Kleiner, and Hung are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Buford and Kleiner with the aforementioned teachings from Hung with a reasonable expectation of success, by adding steps that allow the software to exclude data from users with the motivation to more efficiently and accurately organize and share information [Hung 0037].
  As per claim 2, Buford, Kleiner, and Hung teach all the limitations of claim 1.
 In addition, Buford teaches:
wherein at least a subset of the determining is performed during the web conference;Buford 0008-0012: “One example system can process prior communication history (email, instant messages, phone calls, collaboration sessions, web conferences, etc.) to compute a graph of relationships between members of a communication roster, and assigns a strength of relationship based on automatically determined or user-specified criteria such as joint authoring of documents, or frequency of communication exchanges. A representation of the relationships of members of the roster is presented to the participant…The smart roster awareness system can allow each participant in a communication session, such as a video, audio, telephone, or other form of conference, to view information about the other participants in the session, and to see the relationships between subsets of participants in the session and to see the strength of these relationships according to a variety of criteria…0029: An example system can identify participants in a conference (502), and retrieve, from a source external to the conference, information describing relationships between the participants (504). External sources can include, for example, participant home pages or web pages, employee directories, professional social networks, organizational charts, group membership, and communication or collaboration histories that are not connected to the roster of the web conference.”
 As per claim 3, Buford, Kleiner, and Hung teach all the limitations of claim 1.
 In addition, Buford teaches:
wherein the determining comprises searching for an electronic communication between the first participant and the second participant;Buford 0008-0012: “Although some of this information can be obtained from employee directories or a participant's contact list, other items such as relationships between people can be obtained by processing participants' communications and collaboration activities. One example system can process prior communication history (email, instant messages, phone calls, collaboration sessions, web conferences, etc.) to compute a graph of relationships between members of a communication roster, and assigns a strength of relationship based on automatically determined or user-specified criteria such as joint authoring of documents, or frequency of communication exchanges… 0029-0030: participant may want the conference system to use a professional social network, such as LinkedIn, as an external source while excluding a personal social network, such as Facebook. In the case of a communications history, for example, a participant can explicitly exclude particular date ranges, communication topics, message threads, recipients or senders, and so forth, to preserve security, privacy, and confidentiality of certain relationships or conversations.”
 As per claim 4, Buford, Kleiner, and Hung teach all the limitations of claim 1.
 In addition, Buford teaches:
wherein the determining comprises searching for another meeting that was attended by both the first participant and the second participant;Buford 0008-0012: “Disclosed are systems, methods, and non-transitory conference participants to quickly view information about other participants of the conference roster including their organization role and activities, their relationships with others on the conference call, their collaboration history, their professional social network and so on. Although some of this information can be obtained from employee directories or a participant's contact list, other items such as relationships between people can be obtained by processing participants' communications and collaboration activities. One example system can process prior communication history (email, instant messages, phone calls, collaboration sessions, web conferences, etc.) to compute a graph of relationships between members of a communication roster, and assigns a strength of relationship based on automatically determined or user-specified criteria such as joint authoring of documents, or frequency of communication exchanges…0025: FIG. 3 illustrates a first example graphical representation 300 of a graph of relationships between conference participants. In this example, the conferencing server 102 examined prior context and communication information to organize the participants into various groups…The conferencing server 102 can further identify that Cat 208, Lister 204, and Kryten 212 were assigned to be project partners in the previous meeting.”
 As per claim 5, Buford, Kleiner, and Hung teach all the limitations of claim 1.
 In addition, Buford teaches:
wherein the information about the second participant is retrieved from public information sources;Buford 0029: “An example system can identify participants in a conference  For example, a participant may want the conference system to use a professional social network, such as LinkedIn, as an external source while excluding a personal social network, such as Facebook.”
 As per claim 7, Buford, Kleiner, and Hung teach all the limitations of claim 1.
 In addition, Buford teaches:
wherein the information about an interaction between the first participant and the second participant includes one or both of a date of the interaction and a description of the interaction including roles of the first participant and the second participant in the interaction;Buford 0008-0012: “Disclosed are systems, methods, and non-transitory computer-readable storage media for enabling conference participants to quickly view information about other participants of the conference roster including their organization role and activities, their relationships with others on the conference call, their collaboration history, their professional social network and so on… The indication of the relationship strength can include a simple indication that a relationship exists, or can be more complex, such as an indication of a position in an organizational hierarchy, a number of communications between two 0029-0030: In the case of a communications history, for example, a participant can explicitly exclude particular date ranges.”
 As per claim 9, Buford, Kleiner, and Hung teach all the limitations of claim 1.
 In addition, Buford teaches:
wherein the user interface is a display device;Buford 0027: “The indication of relationships and the various relationship attributes can be rendered on the same device as the main conference, such as in a portion of a web conference window on a desktop or laptop computer, or can be rendered on a second screen device, such as a smartphone or tablet computing device, other than the main device where the conference is presented. The system can display relationships as a score relative to others, or as a text description such as boss, secretary, manager, CEO, collaborator, partner, etc…0033: In one aspect, a hardware module that performs a particular function includes the software component stored in a non-transitory computer-readable medium in connection with the necessary hardware components, such as the processor 620, bus 610, display
 Claims 10-14, 16, and 18-20 are directed to the system and CRM for performing the method of claims 1-5 and 7 above. Since Buford and Kleiner teach the system and CRM, the same art and rationale apply.
 Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140372909 (hereinafter “Bufford”) et al., in view of U.S. PGPub 20150271220 to (hereinafter “Kleiner”) et al., in further view of Admitted Prior Art (APA) et al.
 As per claim 6, Buford, Kleiner, and Hung teach all the limitations of claim 1.
 Buford, Kleiner, and Hung may not explicitly teach the following: 
wherein the information about the second participant comprises a picture of the second participant; 
However, it is APA that a picture of a participant was old and well known type of user information in the art at the time of Applicant's invention, which would have been obvious to include in a collaboration environment because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
 Claim 15 is directed to the system for performing the method of claim 6 above. Since Buford, Kleiner, Hung, and APA teach the system, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vedula; Venkata Naga Ravikiran. Providing Collaboration services to Business Applications to correlate user collaboration with the business application, .U.S. PGPub 20080281608The present invention generally relates to collaboration services, and more specifically to various collaboration services offered to users of business applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683